Citation Nr: 0205255	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  01-08 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung 
condition.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis.

(The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of a shell fragment wound of the left leg will be 
the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1950 to July 
1952.

A June 1960 RO rating decision denied service connection for 
residuals of a shell fragment wound of the left leg, a lung 
condition, and hepatitis.  The veteran was notified of those 
determinations in June 1960 and he did not appeal.

In 1992, the veteran submitted an application to reopen the 
claim for service connection for residuals of a shell 
fragment wound of the left leg.  A September 1992 RO rating 
decision determined there was no new and material evidence to 
reopen that claim.  The veteran was notified of the 
determination in September 1992 and he did not appeal.

In 1999, the veteran submitted an application to reopen 
claims for service connection for residuals of a shell 
fragment wound of the left leg, a lung condition, and 
hepatitis.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a May 2000 RO rating decision that 
determined there was no new and material evidence to reopen 
those claims.

The Board is undertaking additional development on the issue 
of whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
shell fragment wound of the left leg pursuant to authority 
granted by 67 Fed. Reg. 3,099 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  By an unappealed June 1960 RO rating decision, service 
connection for a lung condition and hepatitis was denied.  

2.  Evidence received subsequent to the June 1960 RO rating 
decision, denying service connection for a lung condition and 
hepatitis, is not of such significance that it must be 
considered in order to fairly decide the merits of those 
claims.


CONCLUSIONS OF LAW

1.  The unappealed June 1960 RO rating decision, denying 
service connection for a lung condition and hepatitis, is 
final.  38 U.S.C.A. § 7105, previously 4005, (West 1991); 
38 C.F.R. § 20.1103 (2001).

2.  New and material evidence has not been received to reopen 
the claims for service connection for a lung condition and 
hepatitis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the appellant's application to 
reopen the claims for service connection for a lung condition 
and hepatitis, and that the requirements of the VCAA have in 
effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(g).  However, neither do those provisions prohibit VA 
from providing some assistance to a claimant in the 
development of new and material evidence to reopen a 
previously denied claim.  The above-noted amended VA 
regulations provide for some assistance to a claimant in the 
development of evidence to reopen a previously finally denied 
claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2), and (3).  Those regulatory revisions 
apply to claims filed on or after August 29, 2001, and do not 
apply to the veteran's claim being discussed in this 
decision.

In this case, the Board finds that some assistance to the 
veteran in the development of evidence to reopen his finally 
disallowed claims for service connection for a lung condition 
and hepatitis is warranted provided such development would 
serve a useful purpose.  The veteran and his representative 
have been provided with a statement of the case that 
discusses the pertinent evidence, and the laws and 
regulations related to the claims, that essentially notifies 
the veteran of the evidence needed to prevail on the claims.  
A review of the record shows he was provided with a VA 
medical examination in the processing of his prior claims for 
service connection for a lung condition and hepatitis.  In an 
October 2001 letter the RO notified the veteran of the 
evidence needed to substantiate his claims and offered to 
assist him in obtaining any relevant information.  The RO 
also unsuccessfully attempted to obtain additional service 
records from the National Personnel Records Center.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to him in the development of his 
application to reopen the claims for service connection for a 
lung condition and hepatitis.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claims.  Hence, no 
further assistance to the veteran is required to fulfill any 
VA duty to assist him in the development of the application 
to reopen the claim for service connection for a lung 
condition and hepatitis.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).

Where cirrhosis of the liver becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).


I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Lung Condition

The June 1960 RO decision denied service connection for a 
lung condition.  The veteran was notified of the decision and 
he did not appeal.  An unappealed decision is final with the 
exception that a claimant may later reopen the claim if new 
and material evidence is submitted.   38 U.S.C.A. §§ 5108, 
7105, previously 4005. (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).  The question now presented is whether new 
and material evidence has been submitted since the unappealed 
June 1960 RO decision to permit reopening of the claim.  38 
C.F.R. 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the evidence shows the presence 
of the claimed condition and links it to an incident of 
service).  A determination by VA that information constitutes 
"new and material evidence" means that the new information 
is significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 1999.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

The report of the veteran's separation from active service 
shows that he was awarded various medals, but those medals do 
not, in themselves, show that the veteran had combat service.  
Nor is there other evidence of record.  Under the 
circumstances, the Board finds that the veteran did not 
engage in combat with the enemy during active service and 
that the provisions of 38 U.S.C.A. § 1154(b) are not for 
application in this case.  If the veteran was a combat 
veteran, the Board's ultimate decisions with regard to the 
claims being considered in this appeal would be unchanged.

The evidence of record at the time of the June 1960 RO rating 
decision, denying service connection for a lung condition, 
consisted of statements from the veteran that a lung 
condition was found in service.  That evidence was not 
supported by the objective medical evidence then of record 
that consisted of service medical records, including chest X-
rays, and a report of the veteran's VA medical examination in 
May 1960, including chest X-rays.  The medical evidence 
showed that the veteran was seen for shortness of breath in 
service, but did not show the presence of a chronic lung 
condition.

After the June 1960 RO rating decision, additional statements 
and testimony from the veteran were received to the effect 
that he had a lung condition in service.  The veteran 
testified before the undersigned at a video conference in 
February 2002 to the effect that he had shortness of breath 
in service.  That evidence is similar to statements of the 
veteran and private medical reports of record in June 1960 
and is not new.  38 U.S.C.A. § 3.156(a).  VA and private 
medical reports of the veteran's treatment and evaluations in 
the 1980's and 1990's were also received that reveal viral 
bronchitis was suspected in 1989.  Those medical records are 
new in that they now show the presence of lung problems, but 
they are not new and material because they do not link any 
lung condition that may now be present to an incident of 
service.  Hence, those medical records are not of such 
significance that, alone or with the other evidence of 
record, they must be considered in order to fairly decide the 
claim for service connection for a lung condition.  38 C.F.R. 
§ 3.156(a); Hodge, 155 F. 3d 1356.  The Board finds that no 
new and material evidence has been received to reopen the 
claim for service connection for a lung condition.


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Hepatitis

The unappealed June 1960 RO rating decision denied service 
connection for hepatitis.  The criteria for establishing 
service connection for hepatitis and to reopen that claim are 
noted above.

The evidence of record at the time of the June 1960 RO rating 
decision consisted of statements from the veteran to the 
effect that hepatitis was found in service.  The evidence 
then of record also included service medical records that did 
not show the presence of any liver condition, including 
hepatitis, and the report of the veteran's VA medical 
examination in May 1960.  The May 1960 VA medical examination 
included laboratory studies and the diagnosis was rule out 
liver condition, possible cirrhosis.

After the June 1960 RO rating decision additional statements 
and testimony was received from the veteran to the effect 
that hepatitis was found in service.  The veteran testified 
at a video conference before the undersigned in February 2002 
to the effect that he was never treated for hepatitis after 
service.  That evidence is essentially similar to his 
statements of record in June 1960 and is not new.  VA and 
private medical reports of the veteran's treatment and 
evaluations in the 1980's and 1990's were also received.  
Those medical reports do not demonstrate the presence of 
hepatitis.  Hence, that evidence is not new and material 
because it is not of such significance that, alone or with 
the other evidence of record, it must be considered in order 
to fairly decide the claim for service connection for 
hepatitis.  38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 1356.  The 
Board finds that there is no new and material evidence to 
reopen the claim for service connection for hepatitis.

As no new and material evidence has been submitted, there is 
no basis to reopen the claims for service connection for a 
lung condition and hepatitis.  Hence, the June 1960 RO rating 
decision that denied service connection for those conditions 
remains final. 



ORDER

The application to reopen the claim for service connection 
for a lung condition is denied.

The application to reopen the claim for service connection 
for hepatitis is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

